                 Case 4:19-mj-72087-MAG Document 1 Filed 12/30/19 Page 1 of 3




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(CABN 210020)                                                   DEC 30 2019
 3   Chief, Criminal Division                                                      SU^5AI >i i.
                                                                             CLERK, U.S. DISTRICT COURT
                                                                            NORTH DISTRICT OF CALIFORNIA
 4   THOMAS STOUT(CABN 241348)                                                     OAKLAND OFFICE
     Assistant United States Attorney
 5
              1301 Clay Street, Suite 340S
 6            Oakland, California 94612
             Telephone:(510)637-3717
 7           FAX:(510)637-3724
             Thomas.Stout@usdoj.gov
 8

 9   Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION
                                                                                                      ^ag
13   UNITED STATES OF AMERICA,                            CASE NO.     4- 1 9 -720 8 7
14           Plaintiff,                                   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                          DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                                RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                          RULES OF CRIMINAL PROCEDURE
16   DANIEL LEE RIPPY,

17           Defendant.

18

19

20           Please take notice pursuant to Rules 5(c)(2) and (3)of the Federal Rules of Criminal Procedure
21   that on December 29, 2019, the above-named defendant was arrested pursuant to an arrest warrant(copy
22   attached) issued upon an

23           ■      Indictment

24           □      Information

25           □       Criminal Complaint

26           □      Other (describe)

27   pending in the Southern District of Ohio, Case Number: CR 2:19-cr-211.

28           In that case (copy of indictment attached), the defendant is charged with violations of Title 18,

     RULE 5                                                                                       V. 7/10/2018
               Case 4:19-mj-72087-MAG Document 1 Filed 12/30/19 Page 2 of 3




 1   United States Code, Section 875(c), threat in interstate communications.

 2           The maximum penalties are as follows:

 3   18 U.S.C. § 875(c)- up to 5 years imprisonment, up to $250,000 fine, up to 3 years supervised release,
 4   and $100 special assessment.

 5


 6                                                              Respectfully Submitted,

 7                                                              DAVID L. ANDERSON
                                                                                ^TES ATTORNEY
 8

 9   Date:              ^      ^-0(^
                                                                THOMAS STOUT'
10                                                              Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22


23

24


25

26

27

28



     RULE 5                                                                            V. 7/10/2018
          Case 4:19-mj-72087-MAG Document 1 Filed 12/30/19 Page 3 of 3

Case: 2:19-cr-00211-ALM                    IDoc #: 3 Filed: 09/26/19 Page: 1 of 1 PAGEID #: 3


                                                                               r.h v'_
                                                                           RiroFC        i
                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OmO 'r-.!QC£P26 ftHU=59
                                      EASTERN DIVISION                   "

  UNITED STATES OF AMERICA,
                                                       CASEN         5
                 Plaintiff,
                                                                  ^Judge Marbtoy i
                                                       JUDGE
          vs.

                                                       INDICTMENT
  DANIEL LEE RIFFY
                                                       18 U.S.C.1875(c)
                 Defendant



THE GRAND JURY CHARGES:

                                           COUNTl
                              (Threat in Interstate Communications)

         On or about Novembw 24, 2018 in the Southern District of OMo, and dsewimre, the
defendant,DANIEL LEE RDPPY,knowingly and willfiiily transmitted in interstate commerce an
electronic communication from the State ofCalifornia to The Ohio State Univereity in Columbus,
Ohio that contained a threat to iqjure students at The Ohio State Univmsity and which was sat
during the football pme between The Ohio State University and fee University of Michigan in
Columbus,Ohio,to wit:the defimdantstated that"your ashool is going to get shot the feck up and
rm seriously going to hurtfee students and all the players from fee football team."
         In violation of18 U.S.C.§ 875(c).

                                             A TRUE BILL


                                             s/Foreperson
                                             FOREPERSON
BENJAMIN C GLASSMAN
UNITED STATES ATTORNEY'


JESSI      W.KNIGHT,(({086615)'
Assisi       Ited States Attorney
